Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 1 of 16 PageID: 316




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

 CARLA LABMERT                                 )
 2503 Pinehurst Estates                        )   No. 3:18-cv-17295-BRM-DEA
 Lakehurst, NJ 08733                           )
                                               )
 on behalf of herself and all others           )   Judge Brian R. Martinotti
 similarly-situated,                           )   Magistrate Judge Douglas E. Arpert
                                               )
               Plaintiff,                      )
                                               )
         vs.                                   )
                                               )   STIPULATED1 FIRST AMENDED
 JARIWALA & CO., LLC, d/b/a                    )   COLLECTIVE ACTION
 J & CO. HOTELS GROUP                          )   COMPLAINT
 1600 Matso Drive                              )
 Toms River, NJ 08753       -and-              )   JURY DEMAND ENDORSED
                                               )   HEREON
 G MATSS, LLC                                  )
 1600 Matso Drive                              )
 Toms River, NJ 08753              -and-       )
                                               )
 RHR 1211 LLC                                  )
 1211 Boulevard                                )
 Seaside Heights, NJ 08751             -and-   )
                                               )
 SHREE AG HOSPITALITY, LLC,                    )
 d/b/a BOARDWALK SEAPORT INN                   )
 1119 Ocean Terrace                            )
 Seaside Heights, NJ 08751 -and-               )
                                               )
 C Z GABHERAJ LLC                              )
 1406 Vicenzo Dr.                              )
 Toms River, NJ 08753                  -and-   )
                                               )
 CGABHERAJ LLC                                 )
                                               )

 1
     See ECF No. 56.
                                           1
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 2 of 16 PageID: 317




 133 Carteret Ave.                         )
 Seaside Heights, NJ 08751         -and-   )
                                           )
 RAJ JARIWALA                              )
 27 Nelson Ave.                            )
 Jersey City, NJ 07307             -and-   )
                                           )
 GAURANG JARIWALA, a/k/a                   )
 GREG JARIWALA                             )
 1600 Matso Drive                          )
 Toms River, NJ 08753              -and-   )
                                           )
 ABHISHEK JARIWALA, a/k/a REX              )
 JARIWALA                                  )
 1600 Matso Drive                          )
 Toms River, NJ 08753      -and-           )
                                           )
 RAM PAL                                   )
 150 Carlton Ave. Apt 2F                   )
 Jersey City, NJ 07306             -and-   )
                                           )
 AHMED AL HADDAD                           )
 413 E 51st St.                            )
 New York, NY 10022                        )
                                           )
             Defendants.                   )

       Plaintiff, Carla Lambert (“Plaintiff”), by and through counsel, for her

 Stipulated First Amended Complaint against JARIWALA & CO., LLC, d/b/a J &

 CO. HOTELS GROUP (“Defendant J & Co.”), G MATSS, LLC (“Defendant G

 Matss”), RHR 1211, LLC2 (“Defendant RHR”), SHREE AG HOSPITALITY, LLC,



 2
   RHR 121 LLC was originally named, but as represented by Defendants’ counsel,
 this should be RHR 1211 LLC.

                                       2
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 3 of 16 PageID: 318




 d/b/a BOARDWALK SEAPORT INN3 (“Defendant Boardwalk”), C Z GABHERAJ

 LLC (“Defendant CZG”), CGABHERAJ LLC (“Defendant Cgabheraj”), RAJ

 JARIWALA4       (“Defendant     Raj”),    GAURANG        JARIWALA a/k/a            GREG

 JARIWALA        (“Defendant     Greg”),    ABHISHEK        JARIWALA        a/k/a    REX

 JARIWALA5 (“Defendant Rex”), RAM PAL (“Defendant Ram”), and AHMED AL

 HADDAD (“Defendant Haddad”) (collectively “Defendants”), and based on

 personal knowledge of her own conduct and upon information and belief as to the

 conduct and acts of others, states and alleges as follows:

                                  INTRODUCTION

       1)     This case challenges joint and individual policies and practices of

 Defendants that violate the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-

 219; and concerns the non-payment of overtime to non-exempt employees.

       2)     Plaintiff brings this case as an FLSA “collective action” pursuant to 29

 U.S.C. §216(b), which provides that “[a]n action to recover the liability” prescribed

 by the FLSA “may be maintained against any employer … by any one or more

 employees for and on behalf of herself or themselves and other employees similarly-

 situated.” Plaintiff brings this case on behalf of herself and other “similarly-situated”



 3
   As represented by Defendants’ Counsel.
 4
   Defendants’ Counsel represents that a/k/a Rajan Jariwala is not also known as
 Rajan Jariwala.
 5
   As represented by Defendants’ Counsel.
                                            3
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 4 of 16 PageID: 319




 employees who may join this case pursuant to Section 216(b) of the FLSA (the “Opt-

 Ins”).

                            JURISDICTION AND VENUE

          3)   This Court has federal question jurisdiction over this action pursuant to

 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

          4)   This Court has personal jurisdiction over Defendants because

 Defendants conduct substantial business in this district and has sufficient contacts

 with this district.

          5)   Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because

 Defendants do substantial business in this District, have their principal business

 locations in this District, and most of the acts and/or omissions giving rise to this

 action arise in this District.

                                       PARTIES

          6)   Plaintiff Carla Lambert is an adult individual residing at 2503 Pinehurst

 Estates, Lakehurst, NJ 08733.

          7)   At all relevant times, Plaintiff and those similarly-situated were

 employees within the meaning of the FLSA.




                                            4
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 5 of 16 PageID: 320




       8)    Defendant J & Co. is a for-profit New Jersey corporation,6 which can

 be served through its statutory agent Gaurang Jariwala, at 1600 Matso Drive Toms

 River, NJ 8753.

       9)    Defendant G Matss is a for-profit New Jersey corporation, which can

 be served through its statutory agent, and co-defendant, Gaurang Jariwala, at 1600

 Matso Drive, Toms River, NJ 08753.

       10)   Defendant RHR is a for-profit New Jersey corporation, which can be

 served through its statutory agent Gaurang Jariwala, at 1600 Matso Drive, Toms

 River, NJ 0875.

       11)   Defendant Boardwalk is a for-profit New Jersey corporation, which can

 be served through Gaurang Jariwala, at 1600 Matso Drive, Toms River, NJ 0875.

       12)   Defendant CZG is a for-profit New Jersey corporation, which can be

 served through Gaurang Jariwala, at 1600 Matso Drive, Toms River, NJ 0875.

       13)   Defendant Cgabheraj is a for-profit New Jersey corporation, which can

 be served through Gaurang Jariwala, at 1600 Matso Drive, Toms River, NJ 0875.7




 6
   Defendants contend that Jariwala & Co., LLC d/b/a J & Co. Hotels Group never
 became operational.
 7
   Defendants J & Co., G Matss, RHR, Boardwalk, CZG, and Cgabheraj will
 collectively be referred to as “Corporate Defendants.”

                                         5
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 6 of 16 PageID: 321




          14)   Defendant Raj is an individual residing in this District, is the Founder

 of co-defendant Jariwala & Co., LLC d/b/a J & Co. Hotels Group,8 and can be served

 at his last known address of 27 Nelson Ave., Jersey City, NJ 07307.

          15)   Defendant Greg is an individual residing in this District, is the Director

 of Finance of co-defendant Jariwala & Co., LLC d/b/a J & Co. Hotels Group,9 and

 can be served at his last known address of 1600 Matso Drive Toms River, NJ 08753.

          16)   Defendant Rex is an individual residing in this District, is the Director

 of Operations of co-defendant Jariwala & Co., LLC, d/b/a J & Co. Hotels Group,10

 and can be served at his last known address of 1600 Matso Drive Toms River, NJ

 08753.

          1)    Defendant Ram is an individual residing in this District, is the Asset

 Manager of co-defendant Jariwala & Co., LLC, d/b/a J & Co. Hotels Group’s

 “Pennsylvania/Virginia” properties,11 and can be served at his last known address of

 150 Carlton Ave. Apt. 2F, Jersey City, NJ 07306.

          2)    Defendant Haddad is an individual residing in this District, the

 Regional Manager of co-defendant Jariwala & Co., LLC, d/b/a J & Co. Hotels




 8
     See https://web.archive.org/web/20180828134225/http:/jariwala.co/TeamMembers.html
 9
   Id.
 10
    Id.
 11
    Id.

                                             6
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 7 of 16 PageID: 322




 Group’s “Jersey Shore” properties,12 and can be served at his last known address of

 413 E. 51st St., New York, NY 10022.13

       3)     At all relevant times, Defendants were individual and joint “employers”

 within the meaning of the FLSA.

       4)     At all relevant times, Defendants individually and jointly were

 enterprises engaged in commerce or in the production of goods for commerce within

 the meaning of 29 U.S.C. §203(s)(1).

       5)     At all relevant times, Plaintiff and those similarly-situated were

 employees engaged in commerce or in the production of goods for commerce within

 the meaning of 29 U.S.C. §§ 206-207.

       6)     Plaintiff’s written consent to join this action is being filed pursuant to

 29 U.S.C. § 216(b) and is attached as Exhibit A.

                            FACTUAL ALLEGATIONS

       7)     Through a complicated web of corporate entanglement, Defendants

 function as a single business and enterprise, jointly owning and operating numerous

 hotels and/or rental properties in New Jersey, Pennsylvania, and Virginia,14

 including, but possibly not limited to:



 12
    Id.
 13
    Defendants Raj, Greg, Rex, Ram and Haddad will collectively be referred to as
 “Individual Defendants.”
 14
    See e.g., https://web.archive.org/web/20180808162323/http:/jariwala.co/
                                           7
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 8 of 16 PageID: 323




               a. Boardwalk Seaport Hotel, Days Inn, Econo Lodge, and Motel 6, in
                  Seaside Heights, New Jersey;

               b. Various rentals identified as Beach House Rentals HC-55 Hause,
                  HC-121 Haus, and 127 Carteret Haus (Jersey Shore), in Seaside
                  Heights, New Jersey;

               c. Days Inn, in Lancaster, Pennsylvania;

               d. Days Inn, in Lebanon, Pennsylvania;

               e. Hampton Inn, in Manheim, Pennsylvania;

               f. Ramada Hotel of Philadelphia in Levittown, Pennsylvania; and

               g. Holiday Inn Express in South Boston, Virginia.

         8)    Plaintiff was jointly employed by Defendants as a non-exempt hourly

 employee at various New Jersey locations, including Econo Lodge and Days Inn,

 for approximately the last seven (7) or more months.

         9)    Plaintiff’s hourly rate ranged from $10 to $12 per hour.

         10)   The hourly rate of those similarly situated was approximately $10.

         11)   Others similarly-situated to Plaintiff were also jointly employed by

 Defendants as non-exempt hourly employees at the various New Jersey,

 Pennsylvania, and Virginia locations.

         12)   Plaintiff and those similarly-situated primarily performed non-exempt

 work.

         13)   At all relevant times, Individual Defendants, as co-owners, directors,

 and managers have had operational control over significant aspects of the day-to-
                                           8
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 9 of 16 PageID: 324




 day functions of Corporate Defendants, including the day-to-day functions of

 Plaintiff and those similarly-situated.

       14)    At all relevant times, Individual Defendants have had the authority to

 hire, fire and discipline employees, including Plaintiff and those similarly-situated.

       15)    At all relevant times, Individual Defendants have had the authority to

 set rates and methods of compensation of Plaintiff and those similarly-situated.

       16)    At all relevant times, Individual Defendants have had the authority to

 control the work schedules and employment conditions of Plaintiff and those

 similarly-situated.

       17)    At all relevant times, Individual Defendants have had ultimate authority

 and control of employment records.

       18)    At all relevant times, Individual and Corporate Defendants have

 mutually benefitted from the work performed by Plaintiff and those similarly-

 situated.

       19)    At all relevant times, Individual and Corporate Defendants have not

 acted entirely independently of each other and have not been completely

 disassociated with respect to Plaintiff and those similarly-situated.

       20)    At all relevant times, Individual and Corporate Defendants shared the

 services of Plaintiff and those similarly-situated.




                                            9
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 10 of 16 PageID: 325




       21)    At all relevant times, Defendants acted directly or indirectly in the

 interest of each other in relation to Plaintiff and those similarly-situated.

       22)    Plaintiff and those similarly-situated routinely worked more than 40

 hours in a workweek, often working 60 or more hours, and sometimes more than

 100 hours in a workweek.

       23)    Though Plaintiff and other similarly-situated employees routinely

 worked more than 40 hours in a workweek, they were not paid by Defendants at

 least one and one-half their regular rates for hours worked in excess of 40.

       24)    Defendants paid Plaintiff and those similarly situated with separate

 checks, often with different payor companies identified, even when work was

 performed within the same week and/or for those hours that exceeded 40 in a

 workweek. For example, checks were issued to Plaintiff and those similarly situated

 by Defendants G Matss, RHR, Boardwalk, CZG, and Cgabheraj.

       25)    Plaintiff and those similarly-situated were not exempt from the

 protections of the FLSA.

       26)    Defendants were not exempt for the overtime requirements of the

 FLSA.

       27)    By not compensating Plaintiff and those similarly-situated for all hours

 worked in excess of 40 in a workweek at a rate of not less than one and one-half

 times their regular rates, Defendants individually and jointly violated the FLSA.


                                            10
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 11 of 16 PageID: 326




       28)    Defendants knowingly and willfully engaged in the above-mentioned

 violations of the FLSA. For example, nearly identical Defendants here were sued

 and settled a lawsuit in the Eastern District of Pennsylvania for similar practices

 herein described, yet Defendants failed to correct their unlawful pay practices.15

       29)    To the extent that Defendants failed to make, keep, and preserve records

 of all hours work performed by Plaintiff and other similarly-situated employees,

 Plaintiff and other similarly-situated employees are entitled to a reasonable estimate

 of such time.

                       COLLECTIVE ACTION ALLEGATIONS

       30)    Plaintiff brings this action on her own behalf and on behalf of other

 similarly-situated employees, pursuant to 29 U.S.C. § 216(b), who have been, are

 being, or will be, adversely affected by Defendants’ unlawful conduct.

       31)    The class which Plaintiff seeks to represent and for whom Plaintiff

 seeks the right to send “opt-in” notices for purposes of the collective action, and of

 which Plaintiff is herself a member, is composed of and defined as follows:

       All former and current non-salaried employees employed at Defendants’
       New Jersey, Pennsylvania, and Virginia locations who worked more than
       40 hours in any workweek within three years preceding the date of filing
       of this Complaint to the present (the “FLSA Class”).




 15
   See Kashow v. HR Penn, LLC et al., Case No. 2:17-cv-04854, .USDC ED PA
 (Philadelphia) (Magistrate Judge David R. Strawbridge.
                                          11
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 12 of 16 PageID: 327




        32)     This action is maintainable as an “opt-in” collective action pursuant to

 29 U.S.C. §216(b) as to claims for unpaid overtime compensation, liquidated

 damages, attorneys’ fees and costs under the FLSA. In addition to Plaintiff,

 numerous current and former employees are similarly-situated with regard to their

 claims for unpaid wages and damages. Plaintiff is representative of those other

 employees and is acting on behalf of their interests as well as her own in bringing

 this action.

        33)     The similarly-situated employees are known to Defendants and are

 readily identifiable through Defendants’ payroll records. These individuals may

 readily be notified of this action and allowed to opt-in pursuant to 29 U.S.C. §

 216(b), for the purpose of collectively adjudicating their claims for unpaid overtime

 compensation, liquidated damages, attorneys’ fees and costs under the FLSA.

                                       COUNT ONE
                             (Overtime Violations – FLSA Class)

        34)     Plaintiff incorporates by reference the foregoing allegations as if fully

 rewritten herein.

        35)     The FLSA requires that non-exempt employees be paid for hours

 worked in excess of 40 in a workweek at a rate of not less than one and one-half

 their regular rates.

        36)     Plaintiff and others similarly-situated regularly worked more than 40

 hours in a workweek.
                                            12
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 13 of 16 PageID: 328




         37)    Defendants individually and jointly violated the FLSA by having a

 company-wide policy of not paying Plaintiff and those similarly-situated overtime

 compensation at a rate of not less than one and one-half times their regular rates for

 hours worked in excess of 40 in a workweek.

         38)    By engaging in the above-mentioned conduct, Defendants willfully,

 knowingly, and/or recklessly violated provisions of the FLSA.

         39)    As a result of Defendants’ practices and policies, Plaintiff and the

 FLSA Class members have been damaged in that they have not received wages due

 to them pursuant to the FLSA; and because wages remain unpaid, damages continue.

                                PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, and all similarly-situated employees, collectively

 pray that this Honorable Court:

         A.     Certifying this case as an FLSA “collective action” pursuant to 29
                U.S.C. § 216(b) for the FLSA Class; and directing that Court-approved
                notice be issued to similarly-situated employees informing them of this
                action and enabling them to opt-in;16

         B.     Enter judgment against Defendants, jointly and severally, and in favor
                of Plaintiff and the Opt-Ins who join this case pursuant to 29 U.S. C. §
                216(b);

         C.     Award Plaintiff and the class she represents actual damages for unpaid
                wages;

         D.     Award Plaintiff and the class she represents liquidated damages equal
                in amount to the unpaid wages found due to Plaintiff and the class;

 16
      Conditional Certification was granted on September 24, 2019 (ECF No. 53).
                                            13
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 14 of 16 PageID: 329




       E.    Award Plaintiff and the class she represents pre-judgment and post-
             judgment interest at the statutory rate;

       F.    Award Plaintiff and the class she represents attorneys’ fees, costs, and
             disbursements;

       G.    Award Plaintiff an additional Service Award, to be determined at trial;
             and

       H.    Award Plaintiff and the class she represents further and additional relief
             as this Court deems just and proper.

                                               Respectfully submitted,

                                               s/ Ravi Sattiraju
                                               Ravi Sattiraju (Bar # 035251998)
                                               SATTIRAJU & THARNEY, LLP
                                               50 Millstone Road
                                               Building 300, Suite 202
                                               East Windsor, New Jersey 08520
                                               Telephone: (609) 469-2110
                                               Facsimile: (609) 228-5649
                                               Email: rsattiraju@s-tlawfirm.com

                                               Robi J. Baishnab
                                               (Ohio Bar # 0086195)*
                                               NILGES DRAHER, LLC
                                               34 N. High St., Ste. 502
                                               Columbus, OH 43215
                                               Telephone: (614) 824-5770
                                               Email: rbaishnab@ohlaborlaw.com

                                               Hans A. Nilges
                                               (Ohio Bar # 0076017)*
                                               Shannon M. Draher
                                               (Ohio Bar # 0074304)*
                                               NILGES DRAHER, LLC
                                               7266 Portage Street, N.W., Suite D

                                          14
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 15 of 16 PageID: 330




                                               Massillon, OH 44646
                                               Telephone: (330) 470-4428
                                               Facsimile: (330) 754-1430
                                               Email:      hans@ohlaborlaw.com
                                                           sdraher@ohlaborlaw.com

                                               Attorney for Plaintiff, Individually
                                               and on behalf of all others similarly-
                                               situated

                                               * admitted pro hac vice




                                  JURY DEMAND
       Plaintiff demands a trial by jury on all eligible claims and issues.

                                                      s/ Ravi Sattiraju
                                                      Ravi Sattiraju
                                                      (Bar # 035251998)




                                          15
Case 3:18-cv-17295-BRM-ZNQ Document 58 Filed 11/26/19 Page 16 of 16 PageID: 331




                        CERTIFICATION OF SERVICE

       I hereby certify that the foregoing was filed electronically with this Court on

 November 26, 2019. This document may be accessed via the Court’s electronic filing

 system. I certify that the forgoing is also being served on all Defendants through

 Counsel, who has confirmed representation of all Defendants.



                                               s/ Ravi Sattiraju
                                               Ravi Sattiraju
                                               (Bar # 035251998)

                                               Counsel for Plaintiffs




                                          16
